  Case 15-07326         Doc 47     Filed 10/02/18 Entered 10/02/18 11:15:59              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-07326
         WYEES WILLIAMS JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/02/2015.

         2) The plan was confirmed on 06/10/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 06/14/2018.

         6) Number of months from filing to last payment: 39.

         7) Number of months case was pending: 43.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,947.69.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-07326        Doc 47        Filed 10/02/18 Entered 10/02/18 11:15:59                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                $36,608.00
       Less amount refunded to debtor                           $1,788.68

NET RECEIPTS:                                                                                    $34,819.32


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,950.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,553.53
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $5,503.53

Attorney fees paid and disclosed by debtor:                    $50.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal       Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
ALLSTATE INSURANCE                Unsecured         962.32           NA              NA            0.00        0.00
BLUE CROSS BLUE SHIELD            Unsecured           0.00           NA              NA            0.00        0.00
CAPITAL RECOVERY V LLC            Unsecured      5,520.15       6,495.94        6,495.94      6,495.94         0.00
CITY OF CHICAGO                   Unsecured      2,500.00            NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured        1,900.00       4,249.33        4,249.33      4,249.33         0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured         100.00           NA              NA            0.00        0.00
COMCAST                           Unsecured         506.00           NA              NA            0.00        0.00
CREDIT UNION 1                    Unsecured            NA         313.68          313.68        313.68         0.00
GOLDMAN & GRANT                   Unsecured           0.00           NA              NA            0.00        0.00
ILLINOIS COLLECTION SVC           Unsecured         320.00           NA              NA            0.00        0.00
JANICE LUBAS                      Unsecured          71.00           NA              NA            0.00        0.00
JOAN MASHALLA                     Unsecured           0.00           NA              NA            0.00        0.00
JOAN MASHALLA                     Priority            0.00           NA              NA            0.00        0.00
LESLIE MCKANE                     Unsecured      1,100.00            NA              NA            0.00        0.00
MIDLAND FUNDING LLC               Unsecured      1,335.00       1,067.67        1,067.67      1,067.67         0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         585.48        709.31          709.31        709.31         0.00
ROBERT J ADAMS & ASSOC            Priority       3,911.00            NA              NA            0.00        0.00
SECURITY CREDIT SERVICE           Unsecured      6,495.00            NA              NA            0.00        0.00
SELECT PORTFOLIO SERVICING        Secured      256,000.00            NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY           Unsecured         645.30           NA              NA            0.00        0.00
THD/CBNA                          Unsecured         135.00           NA              NA            0.00        0.00
TRUSTMARK RECOVERY SVC            Unsecured         550.00           NA              NA            0.00        0.00
UIC PHYSICIANS GROUP              Unsecured          25.00           NA              NA            0.00        0.00
University of Illinois Hospital   Unsecured         750.00           NA              NA            0.00        0.00
VERIZON WIRELESS                  Unsecured         708.07           NA              NA            0.00        0.00
VILLAGE OF OAK PARK               Unsecured          80.00           NA              NA            0.00        0.00
WELLS FARGO DEALER SVC INC        Secured       11,000.00     14,275.00        14,275.00     14,275.00    1,269.43
WELLS FARGO DEALER SVC INC        Unsecured      4,201.13         935.43          935.43        935.43         0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-07326         Doc 47      Filed 10/02/18 Entered 10/02/18 11:15:59                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $14,275.00         $14,275.00         $1,269.43
       All Other Secured                                  $4,249.33          $4,249.33             $0.00
 TOTAL SECURED:                                          $18,524.33         $18,524.33         $1,269.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,522.03          $9,522.03              $0.00


Disbursements:

         Expenses of Administration                             $5,503.53
         Disbursements to Creditors                            $29,315.79

TOTAL DISBURSEMENTS :                                                                      $34,819.32


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
